Citation Nr: 1821986	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability due to an alleged delay in the diagnosis of diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran served on active duty from November 30, 1972 to December 8, 1975 and from December 9, 1975 to December 14, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an additional disability due to VA's delay in diagnosing him with diabetes mellitus.  See December 2010 claim and May 2014 Form 9 Appeal.  He specifically contends that VA was negligent in failing to diagnosis diabetes mellitus at an earlier time.  He points to lab results from February 2010 showing a high glucose level that was left untreated, and that he learned that he had diabetic ketoacidosis when he was hospitalized in September 2010.  Private hospital records in September 2010 show that the Veteran had diabetic ketone acidosis most likely caused by uncontrolled diabetes with severe dehydration.  VA treatment records in August 2010 show a new onset of diabetes mellitus.  In October 2015 the Veteran stated that he has multiple disorders associated with his diabetes mellitus to include high blood pressure, heart condition, sleep apnea, breathing problems, eye condition, and dental condition.

Thus under the duty to assist, the Veteran should be afforded a VA examination to determine whether he has an additional disability due to any delay in his diagnosis and treatment of diabetes mellitus.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether he has an additional disability due to fault on VA's part in timely providing a diagnosis and treatment for his diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner also is asked to do the following:

a.) Identify any additional disability associated with any delayed diagnosis and treatment of diabetes mellitus and address whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.  

b.) Address whether VA's failure to timely diagnose and properly treat the Veteran's diabetes mellitus proximately caused the continuance or natural progress of the diabetes mellitus.  

c.) Address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider and whether any disability associated with any delayed treatment of diabetes mellitus was reasonably foreseeable.  In determining whether any disability resulting in any delay in the treatment of diabetes mellitus was reasonably foreseeable, the examiner should address whether the risk was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.

d.) Consider and address VA treatment records that show the following glucose levels: 186 in March 2007, 206 in December 2008, 150 in February 2009, 256 in February 2010, and 165 in July 2010.

e.) Consider and address VA treatment records in August 2010 that show a new onset of diabetes mellitus and private hospital records in September 2010 that show the Veteran had diabetic ketoacidosis most likely caused by uncontrolled diabetes.

f.) Consider and address the Veteran's contentions that he has an additional disability due to VA's delay in diagnosing and treating his diabetes mellitus, to include his contention that he has multiple disorders associated with his diabetes mellitus to include high blood pressure, heart condition, sleep apnea, breathing problems, eye condition, and dental condition.  See, e.g., May 2014 Form 9 appeal and October 2015 statement.  

The examiner should provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.  

2. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

